UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                             YOB, KRAUSS, and BURTON
                              Appellate Military Judges

                           UNITED STATES, Appellee
                                       v.
                      Specialist JOHNATHAN W. DOMINY
                         United States Army, Appellant

                                  ARMY 20120365

                             Headquarters, Fort Bliss
                        David H. Robertson, Military Judge
              Colonel Francis P. King, Staff Judge Advocate (pretrial)
      Colonel Edward K. Lawson IV, Staff Judge Advocate (recommendation)
  Lieutenant Colonel Oren H. McKnelly, Acting Staff Judge Advocate (addendum)


For Appellant: Lieutenant Colonel Imogene M. Jamison, JA; Major Jacob D.
Bashore, JA; Captain Kevin F. Sweeney, JA (on brief).

For Appellee: Lieutenant Colonel Amber J. Roach, JA; Captain Chad M. Fisher, JA;
Major James A. Ewing, JA (on brief).


                                     17 May 2013

                             ----------------------------------
                              SUMMARY DISPOSITION
                             ----------------------------------

KRAUSS, Judge:

       A military judge sitting as a special court-martial, convicted appellant,
pursuant to his plea, of absence without leave terminated by apprehension in
violation of Article 86, Uniform Code of Military Justice, 10 U.S.C. § 886 (2006)
[hereinafter UCMJ]. The military judge sentenced appellant to a bad-conduct
discharge, confinement for six months, and reduction to the grade of E-1. The
convening authority approved the adjudged sentence.

       This case is before the court for review under Article 66, UCMJ. Appellant
assigns errors complaining of excessive post-trial delay and staff judge advocate
failure to properly address allegation of same in his addendum to the staff judge
advocate’s recommendation. He also raises matters pursuant to United States v.
Grostefon, 12 M.J. 431 (C.M.A. 1982). Though we do not find any actual prejudice
DOMINY — ARMY 20120365

to the appellant, we agree that the excessive post-trial delay in the processing of this
case, in combination with the staff judge advocate’s failure to properly address
appellant’s complaint about that delay in his post-trial matters, warrants relief.

        The parties agree that the government took 203 days to process this case from
sentence to action, which amounts to 83 days beyond the point where we presume
unreasonable delay in post-trial processing. United States v. Moreno, 63 M.J. 129,
142 (C.A.A.F. 2006). Though we find no prejudice as a result of the excessive
delay, the court must still review the appropriateness of the sentence in light of
unjustified dilatory post-trial processing. UCMJ art. 66(c). See generally United
States v. Toohey, 63 M.J. 353, 362–63 (C.A.A.F. 2006); United States v. Moreno, 63
M.J. 129, 143 (C.A.A.F. 2006); United States v. Tardif, 57 M.J. 219, 224 (C.A.A.F.
2002); United States v. Ney, 68 M.J. 613, 616–17 (Army Ct. Crim. App. 2010). We
appreciate the government offering an explanation for the delay by way of affidavit
before this court; however, under the circumstances of this case, where no such
explanation was offered at the time of action, where appellant complained of such
delay in post-trial submissions, where the staff judge advocate failed to properly
address the matter in his addendum, where appellant enjoyed no benefit such as
deferral or waiver of automatic forfeitures, and where the government attestation
does not justify taking more than 120 days to process a 91 page record of a special
court-martial involving one charge and one specification of no great complication,
relief is warranted. See Moreno, 63 M.J. at 137; Tardif, 57 M.J. at 224.

                                   CONCLUSION

       The findings of guilty are AFFIRMED. After considering the entire record,
including those matters personally raised by appellant pursuant to United States v.
Grostefon, 12 M.J. 431 (C.M.A. 1982), the court affirms only so much of the
sentence as provides for a bad-conduct discharge, confinement for five months, and
reduction to the grade of E-1. All rights, privileges, and property, of which
appellant has been deprived by virtue of that portion of his sentence set aside by the
decision, are ordered restored. See UCMJ arts. 58b(c) and 75(a).

      Senior Judge YOB and Judge BURTON concur.


                                        FOR
                                        FOR THE
                                            THE COURT:
                                                COURT:




                                        MALCOLM H.
                                        MALCOLM      H. SQUIRES,
                                                        SQUIRES, JR.
                                                                  JR.
                                        Clerk  of Court
                                        Clerk of Court



                                           2